Citation Nr: 0724308	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability. 

2.  Entitlement to service connection for a left elbow 
disability. 

3.  Entitlement to service connection for calluses of the 
feet.  

4.  Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.  
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied entitlement to 
service connection for a left hand disability, a left elbow 
disability, calluses of the feet, and a back disability.  

In May 2005, the veteran requested a hearing before the 
Board.  However, in a subsequent statement, the veteran 
stated that he did not want a hearing at that time because he 
was moving.  A September 2007 DRO conference report indicates 
that the veteran had an informal hearing in lieu of a 
personal hearing.  Thus, the Board finds that the veteran's 
hearing request has been withdrawn.   

The issue of entitlement to service connection for a left 
hand disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a left elbow disability.   

2.  Calluses of the feet first manifested many years after 
service, and there is no competent evidence which relates the 
calluses of the feet to service.   

3.  A back disability first manifested many years after 
service, and there is no competent evidence which relates the 
back disability to service.  




CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Calluses of the feet were not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  A back disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to service connection for a left elbow 
disability.

The veteran asserts that he has a left elbow disability that 
was incurred in service.  There is no evidence of a left 
elbow disability in service.  Upon enlistment examination in 
September 1964, examination of the upper extremities was 
normal.  A service examination report dated June 1967 
indicates that the veteran reported "no" when asked if he 
had a bone, joint, or other deformity, or swollen or painful 
joints.  He reported "no" when asked if he had a painful or 
"trick" elbow.  Separation examination of the upper 
extremities was normal.  A left elbow disability was not 
diagnosed.  

The post-service evidence also does not show competent 
evidence of a current diagnosis of a left elbow disability.  
The Court of Appeals for Veterans Claims (Court) has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Without 
competent evidence of a currently diagnosed disability, 
service connection cannot be awarded.  

The veteran's own implied assertions that he has a current 
left elbow disability are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence that the veteran has medical 
expertise and he has not submitted any medical evidence which 
supports his contentions. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a left elbow disability must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for calluses of the feet.

The veteran contends that he incurred calluses of the feet in 
service.  The competent medical evidence of record 
establishes that the veteran currently has calluses of the 
feet.  The VA treatment records dated in 2004 and 2005 show 
that the veteran has undergone treatment for calluses of the 
feet and pain in the feet.  See the VA treatment records 
dated in June 2004, July 2004, October 2004 and May 2005.   

There is no competent evidence of a diagnosis of calluses of 
the feet in service.  Enlistment examination dated in 
September 1964 indicates that examination of the feet was 
normal.  Service medical records show in November 1964, the 
veteran was treated for soreness of the right 2nd toe.  
Examination revealed no abnormalities.  Separation 
examination dated in June 1967 indicates that examination of 
the feet and skin was normal.   

The competent evidence of record shows that the first 
evidence of treatment of calluses of the feet was in 2004, 
over 36 years after service separation.  There is no 
competent evidence of a link between the current calluses of 
the feet and service.  Service connection requires competent 
evidence showing a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).  

The Board notes that a July 2004 VA treatment record notes 
that the veteran reported that he had calluses on the feet 
for 38 years.  The veteran is competent to report symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds this statement, as recorded in the VA treatment record, 
to have limited evidentiary weight.  As discussed above, the 
service medical records, which were created contemporaneous 
to the veteran's time in service, do not document calluses of 
the feet.  The service medical records establish that the 
veteran's feet were normal upon service separation.  The 
Board finds that the service medical records are more 
probative than the veteran's reported medical history and 
statements made over 36 years after service.    

In statement dated in July 2004, the veteran stated that he 
began to have pain in the feet after service.  In a May 2005 
statement, the veteran reported that during the last part of 
his enlistment, calluses appeared on the sides of his feet 
below the little toe.  He stated that after returning home, 
they became such a problem on his left foot that he had to 
seek medical treatment.  The Board finds that these 
statements by the veteran to have limited evidentiary weight.  
As discussed above, the service medical records, which were 
created contemporaneous to the veteran's time in service, do 
not document calluses of the feet.  As noted above, in 
November 1964, soon after enlistment, the veteran was treated 
for soreness of the second right toe.  No abnormalities were 
detected.  The service medical records establish that the 
veteran's feet were normal upon service separation.  The 
Board finds that the service medical records are more 
probative than the veteran's reported medical history made 
over 36 years after service.    

The veteran's own implied assertions that his current 
calluses of the feet are related to his period of service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  The veteran has not shown, nor has he 
claimed, to be a medical professional.  Although the veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The veteran has not submitted any 
medical evidence which supports his contentions.

There is no competent evidence in the record medically 
linking the current calluses of the feet to service and the 
probative evidence of record establishes that the veteran did 
not have calluses of the feet in service or upon service 
separation.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for calluses of the feet, and the claim 
must be denied.  

Entitlement to service connection for a back disability.

The veteran contends that he incurred a back disability in 
service.  The competent medical evidence of record 
establishes that the veteran currently has a back disability.  
VA treatment records dated in August 2005 and September 2005 
reflect a diagnosis of lumbar strain.  

The veteran asserts that he injured his back in service.  In 
a May 2005 statement, the veteran reported that in service, 
he and another serviceman were carrying a Mobile Battery 
Control unit that weighed hundreds of pounds.  The veteran 
states that while moving the unit, the other serviceman 
dropped the unit and all the weight was put onto him.  He 
states that he fell to his knees and he had great pain in his 
back for several days.  The veteran indicates that over the 
years, if he picks something up the wrong way or turns too 
fast, he has severe back pain.  The veteran indicates that he 
never had any back problems until the incident with mobile 
unit.  

There is no evidence of treatment or diagnosis of a back 
disability in the service medical records.  Enlistment 
examination dated in September 1964 indicates that 
examination of the spine was normal.  Separation examination 
dated in June 1967 indicates that examination of the spine 
was normal.  The veteran reported "no" when asked if he had 
painful or swollen joints, or a bone, joint, or other 
deformity.    

The Board notes that the veteran is competent to report and 
describe a back injury sustained in service.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
probative medical evidence of record which establishes that 
the veteran's spine was normal upon separation examination.  
The service medical records, which were created 
contemporaneous to the veteran's time in service, do not 
document treatment or diagnosis of a back disability.  The 
service medical records establish that the veteran's spine 
was normal upon service separation.  The Board finds that the 
service medical records are more probative than the veteran's 
reported medical history and statements made over 36 years 
after service.    

The competent evidence of record shows that the first 
evidence of treatment of a back disability was in 2005, over 
36 years after service separation.  There is no competent 
evidence of a link between the current back disability and 
service, including the back injury in service.  Service 
connection requires competent evidence showing a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002).  

The veteran's own implied assertions that his current back 
disability is related to the injury in service are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  The veteran has not shown, nor has he claimed, to 
be a medical professional.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The veteran has not submitted any 
medical evidence which supports his contentions.

There is no competent evidence in the record which medically 
links the current back disability to service and the 
probative evidence of record establishes that the veteran did 
not have a back disability in service or upon service 
separation.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a back disability, and the claim must 
be denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2004 and August 2004, 
prior to the initial adjudication of the claims.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claims to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the appellant 's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
The veteran was provided with notice of elements (4) and (5) 
(degree of disability and effective date) in a March 2006 
letter.  Notwithstanding this belated Dingess notice, the 
Board determines that the veteran is not prejudiced, because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Further, as 
discussed in detail, the preponderance of the evidence is 
against the claims, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records from Albuquerque and Martinsburg are 
associated with the claims folder.  The veteran reported that 
he sought treatment from Drs. K. for the calluses on his 
feet, but he was unable to obtain these records.  See the 
veteran's statement dated in May 2005.  The veteran also 
reported seeking treatment by Dr. A.B.  In July 2004, the 
veteran submitted a release authorizing the RO to obtain the 
veteran's records from Dr. A.B., but he did to provide an 
address for Dr. A.B.'s office or any other identifying 
information.  In an August 2004 letter, the RO requested this 
information and information for Drs. K.  The veteran did not 
provide any additional information about the doctors and in a 
May 2005 statement, the veteran indicated that Dr. A.B. was 
deceased.  He also identified Dr. L.B. and indicated that Dr. 
L.B was deceased. The veteran did not provide the addresses 
or any other identifying information for any of the doctors 
he identified.  The Board finds that VA made all reasonable 
attempts to obtain these records and any further efforts to 
obtain these records would be futile.  There is no other 
identified relevant evidence that has not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  In the present case, as discussed above, there 
is no competent evidence of a current left elbow disability, 
an association between the current back disability or the 
calluses of the feet and the veteran's period of service, or 
any of these claimed disabilities manifesting in service.  
Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left elbow disability 
is not warranted and the appeal is denied. 

Entitlement to service connection for calluses of the feet is 
not warranted and the appeal is denied. 

Entitlement to service connection for a back disability is 
not warranted and the appeal is denied. 


REMAND

Regarding the issue of entitlement to service connection for 
a left hand disability, the Board finds that additional 
development is warranted.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

There is competent evidence of a left hand injury in service.  
Service medical records indicate that in April 1966, the 
veteran sustained trauma to the left thumb.  Upon 
examination, there was swelling, pain, and decreased range of 
motion. Additional examination revealed that there was a 
small chip fracture of the left thumb.  The veteran reports 
that he has had symptoms of pain in his left hand since 
service.  The veteran is competent to report pain symptoms 
and a continuity of symptomatology.  Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran's statement of continuity of 
symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  The Board finds that 
an examination is needed to obtain a competent opinion as to 
whether the veteran currently has a left hand disability that 
is related to service, including the injury in service.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the left hand disability.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner should report all current 
diagnoses.  If a diagnosis is identified, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the disability first manifested during 
the veteran's period of service or is 
medically related to disease or injury in 
service, including the left thumb 
fracture.  The examiner should provide a 
rationale for the opinion.

2.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


